Citation Nr: 1640503	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  15-24 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss disability and, if so, whether the claim may be granted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the RO determined that new and material evidence had been submitted to reopen the Veteran's claim, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The claim for service connection for hearing loss disability is REMANDED to the Agency of Original Jurisdiction (AOJ) as explained below.  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The claim for service connection for bilateral hearing loss disability was denied in a December 2006 unappealed rating decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Because the claim on appeal is being reopened and the underlying service connection claim is being remanded, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2015).


II.  Reopening Previously Denied Claims

VA received an original claim for service connection for hearing loss disability in June 1998.  In a March 1999 unappealed rating decision, the RO denied the claim.  The RO notified the Veteran of this decision and his right to appeal in an April 1999 letter.  In a December 2006 unappealed rating decision, the RO again denied the claim.  The RO notified the Veteran of this decision and his right to appeal in a December 2006 letter.

Legal Criteria for Reopening a Previously Denied Claim

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Having carefully reviewed the evidence of record, the Board finds that new and material evidence has been received to reopen the claim for service connection for hearing loss disability.  The claim was previously denied as evidence did not show that the claimed disability was incurred in service.  Evidentiary submissions received since the December 2006 rating decision include a medical opinion dated in January 2013 suggesting that the Veteran's hearing loss was possibly related to his past noise exposure in service.  Specifically, an audiologist stated that the Veteran's hearing loss "is as likely as not or at least possibly due to his exposure to loud noises while on duty in the United States military."  The Board finds that the evidence constitutes new and material evidence.  In this regard, the Board notes that evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, the petition to reopen the claim for entitlement to service connection for hearing loss disability is granted.


ORDER

The petition to reopen the claim for entitlement to service connection for hearing loss disability is granted.
REMAND

The Veteran seeks service connection for hearing loss disability.  It is uncontroverted that the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154.

In this case, service treatment records reflect no complaints or findings for hearing loss.  Report of separation examination dated in June 1963 reflects hearing within normal limits except at 2000 Hertz on the right side where it was 25 decibels.  Id.  (The threshold for normal hearing is from 0 to 20 decibels).  The record shows no documented complaints or findings for hearing loss until roughly 1997, more than 30 years after service.  Private hearing evaluations dated in 2006 show asymmetric hearing loss.  Report of VA examination dated in December 2006 reflects findings for a hearing loss disability for VA purposes.  However, the examiner opined that this was not caused by noise trauma in service in view of the normal hearing findings at service separation.  A November 2010 VA medical opinion reflects that an opinion on the etiology of the Veteran's hearing loss could not be provided without resort to speculation as the claims file was unavailable.  However, a January 2013 medical opinion indicates a possible relationship between the Veteran's hearing loss disorder and past noise exposure in service.

The Board finds that remand for a VA medical opinion is necessary to ascertain whether the Veteran's hearing loss disability is related to service.  At this time, the Veteran's claims file must be available for review.  It is noted that a medical opinion must support the conclusions reached with an analysis that is adequate for the Board to consider and weigh against other evidence of record.  See Stefl v. Nicholson, 21 Vet.App. 102, 124-25.  Also, "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

Accordingly, the case is REMANDED for the following action:

1.  A VA medical opinion by a qualified medical professional should be obtained on whether it as likely as not (50 percent or greater probability) that the Veteran's hearing loss disability is etiologically related to service, to include noise exposure in service.  The claims file must be reviewed to include the January 2013 medical opinion and the review should be noted in the report.  A complete rationale for all opinions is required.  The provider of this opinion should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the provider of this opinion should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

Re-examination of the Veteran is not required unless deemed necessary by the medical professional providing the opinion.

2.  The AOJ should then adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


